Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-1702
                          Lower Tribunal No. 93-36795
                             ________________


                             Wilbur L. Mitchell,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Wilbur L. Mitchell, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.

      PER CURIAM.

      Affirmed.